Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 8/10/21.
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. 
Regarding the “means plus function” issue, the applicants argue that because structure is disclosed in the specification, the claims do not invoke 112(f).  The examiner does not find this line of reasoning persuasive.  The claims recite a “means” and a “function” without claiming any structure, and therefore they claims invoke 112(f).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
As such, 112(f) has been invoked, and the examiner does not find the applicants’ argument persuasive.

The applicants argue that Gueron does not teach or suggest that “the first stimulus and the second stimulus correspond to different power consumption spectra.”  While Gueron does not explicitly state anything regarding the power consumption spectra of the writing of data to the memory, Gueron did teach that the memory can be DRAM (Paragraph 0053), and taught that the tweak applied to the data prior to the data being written to memory depends upon the time of writing.  So when the same data is written at different times, each write will be different data dependent upon the time based tweak.  Thus, for the same input data to be stored, what is actually stored in the memory is different depending upon the time it was written to the memory.
Newly cited NPL reference Ghose et al. (What Your DRAM Power Models Are Not Telling You: Lessons from a Detailed Experimental Study) provides evidence that DRAM power consumption strongly depends on the data value that is read or written.  This can be seen in the introduction of their key new observations about DRAM and explained in detail in section 5.
As such, while Gueron did not mention power consumption, the system taught by Gueron is a system which writes data to DRAM, and as such inherently the power consumed by the writes depends upon the data being written.  Therefore, in the system of Gueron, when the same data is stored to the same location at a different time, because the data is tweaked before it is written to the DRAM, and the tweak is based on the time, the storing at different times will produce different power consumption spectra.  Again, this is due to the inherent property that DRAM power consumption strongly depends on the data value that is read or written.
The examiner has therefore maintained the rejection under 35 USC 102 as evidenced by the teachings of Ghose.

Claims 1-20 have been examined.
Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Claim 16 recites “the second stimulus is e generated”, which appears to be grammatically incorrect.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a first cipher engine configured to encrypt”, “a first combiner configured to combine”, “a second cipher engine configured to encrypt”, a second combiner configured to combine” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to find such disclosure of the corresponding structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are rejected by virtue of their dependence upon one of the above rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueron et al. (US Patent Application Publication Number 2012/0079285) hereinafter referred to as Gueron, as evidenced by Ghose et al. (What Your DRAM Power Models Are Not Telling You: Lessons from a Detailed Experimental Study – hereinafter Ghose).
Regarding claim 1, Gueron disclosed a method for protecting data; comprising: encrypting information to generate a first tweak (Gueron Paragraphs 0025-0034 Equation 3 for example); combining a data block with the first tweak to produce a tweaked data block (Gueron Paragraphs 0025-0034 P+X for example); encrypting the tweaked data block to form encrypted 
Regarding claim 2, Gueron disclosed that the information includes the memory address and a first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 3, Gueron disclosed combining the memory address and the first tweak control value to generate a combined value, wherein encrypting the information includes 
Regarding claim 4, Gueron disclosed that combining the memory address and the first tweak control value includes concatenating the memory address and the first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 5, Gueron disclosed that combining the data block with the first tweak is performed based on first logic (Gueron Paragraphs 0025-0034 P+X for example); and combining the encrypted data with the first tweak is performed based on second logic (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 6, Gueron disclosed that the first logic is same as the second logic (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 8, Gueron disclosed that the first tweak is based on a first tweak control value, the second tweak is based on a second tweak control value, and the first and second tweak control values include at least one of different counter values, random values, or hashed values (Gueron Paragraphs 0025-0034 Equation 3 – time for example – or paragraph 0062). 
Regarding claim 9, Gueron disclosed that each of the first stimulus and the second stimulus includes at least one of timing data, power consumption pattern, electromagnetic leak, signal pattern, signature, or waveform (Gueron Paragraphs 0025-0034 – This is due to at least the fact that a timestamp is used in calculating the combined encrypted data, and thus based upon when the data is encrypted, the data that is written to the memory differs even when the input plaintext and the storage location are the same, and as such the different encrypted writes 
Regarding claim 10, Gueron disclosed a method for protecting data comprising: performing a first process including encryption of a first data block (Gueron Paragraphs 0025-0034 Equation 2 for example); providing the encrypted first data block for storage at a memory address (Gueron Paragraphs 0025-0034 – Paragraphs 0015 and 0030 for example); performing a second process including encryption of a second data block (Gueron Paragraphs 0025-0034 Equation 2 for example); and providing the encrypted second data block for storage at the memory address (Gueron Paragraphs 0025-0034 – Paragraphs 0015 and 0030 for example), wherein the first process is based on a first tweak, the second process is based on a second tweak different from the first tweak and producing differing stimuli that correspond to different power consumption spectra (Ghose provides evidence that DRAM power consumption strongly depends on the data value that is read or written.  This can be seen in the introduction of their key new observations about DRAM and explained in detail in section 5.), the encrypted first data block and the encrypted second data block are provided for storage at the memory address at different times, and the first data block and the second data block have identical data (Gueron Paragraphs 0025-0034 – This is due to at least the fact that a timestamp is used in calculating the combined encrypted data, and thus based upon when the data is encrypted, the data that is written to the memory differs even when the input plaintext and the storage location are the same, and as such the different encrypted writes produce different “stimulus” – e.g. different signatures, different electromagnetic leak, different power consumption patterns, different timing). 

Regarding claim 12, Gueron disclosed that performing second first process includes: (d) combining the second data block with the second tweak to form a second combined data block (Gueron Paragraphs 0025-0034 Equation 3 for example); (e) encrypting the second combined data block to generate encrypted data (Gueron Paragraphs 0025-0034 Equation 2 AES(K2,P+X) for example); (f) combining the encrypted data in (e) with the second tweak to generate the second encrypted data block for storage at the memory address (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 13, Gueron disclosed that the combining in (a), (c), (d), and (f) are performed based on same logic (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 14, Gueron disclosed that the first tweak is based on the memory address and a first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example); and the second tweak is based on the memory address and a second tweak control value different from the first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example where the timestamp is different at different encryption times). 

Regarding claim 16, Gueron disclosed a data storage manager; comprising: a first cipher engine configured to encrypt information to generate a first tweak (Gueron Paragraphs 0025-0034 Equation 3 for example); a first combiner configured to combine a data block with the first tweak to produce a tweaked data block (Gueron Paragraphs 0025-0034 P+X for example); a second cipher engine configured to encrypt the tweaked data block to form encrypted data (Gueron Paragraphs 0025-0034 Equation 2 AES(K2,P+X) for example); and a second combiner configured to combine the encrypted data with the first tweak to form combined encrypted data for storage in a memory address (Gueron Paragraphs 0025-0034 Equation 2 for example), wherein storing the combined encrypted data at the memory address is configured to generate a first stimulus different from a second stimulus generated by storing identical encrypted data combined with a second tweak at the memory address, the first stimulus is generated based on the first tweak, the second stimulus is generated based on the second tweak (Gueron Paragraphs 0025-0034 – This is due to at least the fact that a timestamp is used in calculating the combined encrypted data, and thus based upon when the data is encrypted, the data that is written to the memory differs even when the input plaintext and the storage location are the same, and as such the different encrypted writes produce different “stimulus” – e.g. different signatures, different electromagnetic leak, different power consumption patterns, different timing) and the first 
Regarding claim 17, Gueron disclosed that the information includes the memory address and a first tweak control value (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 18, Gueron disclosed a third combiner configured to combine the memory address and the first tweak control value to generate a combined value (Gueron Paragraphs 0025-0034 Equation 3 for example), wherein the first cipher engine is to encrypt the combined value based on at least one key to generate the first tweak (Gueron Paragraphs 0025-0034 Equation 3 for example). 
Regarding claim 19, Gueron disclosed that the first combiner includes first logic to combine the data block with the first tweak (Gueron Paragraphs 0025-0034 P+X for example); and the second combiner includes second logic to combine the encrypted data with the first tweak (Gueron Paragraphs 0025-0034 Equation 2 for example). 
Regarding claim 20, Gueron disclosed that the first tweak is based on a first tweak control value, the second tweak is based on a second tweak control value, and the first and second tweak control values include at least one of different counter values, random values, or hashed values (Gueron Paragraphs 0025-0034 Equation 3 for example where the timestamp is different at different encryption times). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Gueron, and further in view of Beaver et al. (US Patent Application Publication Number 2010/0031057) hereinafter referred to as Beaver.
Regarding claim 7, while Gueron taught a first logic and a second logic, each logic being the same logic, for combining the data block and the first tweak, and again for combining the encrypted data with the first tweak (Gueron taught combining these pieces of data with a ‘+’ but did not explicitly explain what was meant by the use of the ‘+’ symbol.), but did not explicitly teach that each of the first logic and the second logic performs an XOR operation. Note that the ‘+’ symbol can mean many things, including XOR, but Gueron did not specifically explain what was meant by the use of ‘+’ in those equations.

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Beaver in the system of Gueron by using the XOR function for the ‘+’ operation in the equations of Gueron.  This would have been obvious because the person having ordinary skill in the art would have been motivated to help protect the encrypted data from analysis.

Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0182223 disclosed an encryption interface using AES XTS encrypted to generate a tweak where the tweak is a unique address of the data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.